Citation Nr: 0534620	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  04-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for PTSD.  The 
veteran's DD Form 214N does not reveal the veteran was 
awarded any decorations indicating he was engaged in combat.  
The veteran in his statements to his treating physicians has 
consistently said he was never engaged in combat.  He served 
aboard the USS Severn (AO-61) in the waters off of the coast 
of the Republic of Vietnam.  The veteran has reported the USS 
Severn was an oiler which refueled carriers and other larger 
ships.  The veteran has reported that while serving aboard 
the USS Severn in October 1969, during refueling of a 
carrier, he witnessed a plane or helicopter attempt an 
emergency landing.  The plane or helicopter crashed and 
burned.  He saw its crew pulled from the burning wreckage.  
The pilot was burned and later died.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that when the veteran's 
claimed stressor is not related to combat records must 
corroborate that the claimed stressor occurred.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The RO requested that U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
research the veteran's claimed stressor and provide any 
records corroborating his account of a plane or helicopter 
crash in October 1969.  In June 2003, USASCRUR replied that 
the information that was forwarded was insufficient to 
support a search.  More specific information as to the time, 
specific location and name of any the casualties was required 
to support a search.  Another request must be sent including 
the veteran's unit of assignment, date the claimed stressor 
occurred, and the location of the vessel.  

In addition, the Board of Veterans' Appeals (Board) has noted 
the veteran's March 1969 service medical records reveal the 
veteran reported to sick bay for hyperventilation and an 
anxiety reaction after a near drowning incident in a pool.  
The veteran returned to sick bay in April 1969 with 
complaints of chest pain and was again reassured.  It was 
noted the veteran was still a non-swimmer.  

While the veteran's VA records of treatment include diagnosis 
of PTSD, there is no record of a full scale psychiatric 
evaluation.  The claim must be remanded to determine if the 
veteran has PTSD which is related to a verified incident in 
service or if the veteran has a psychiatric disorder which 
began in service.  See West v. Brown, 7Vet. App. 70, 98-99 
(1994).  

The claim is remanded for the following actions:

1.  VA must ask the veteran to provide 
the name and address of any medical care 
provider who has treated him for a 
psychiatric disorder since his separation 
from the service.  VA should attempt to 
obtain any records identified by the 
veteran.  

2.  VA should again request that the 
veteran provide a detailed account of his 
claimed stressors including specific 
dates, within sixty days of the alleged 
event, his unit of assignment, and the 
full names of any casualties.  The 
veteran should also be informed that he 
may submit statements from his fellow 
crewman or officers who also witnessed 
the claimed stressful event/s.  

3.  VA should then again request that 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) attempt to 
verify the veteran's claimed stressor.  
The request should include any additional 
details supplied by the veteran of a 
plane or helicopter crash in October or 
November 1969, which occurred while the 
USS Severn, was refueling a carrier.  
Copies of the ships log for the USS 
Severn, for October 1969 should be 
forwarded to VA.  Copies of the veteran's 
DD Form 214 N should be attached to the 
request.  

4.  After the development ordered in the 
first three paragraphs has been completed 
to the extent possible, the veteran 
should be afforded a VA evaluation by a 
psychiatrist.  The claims folder should 
be made available in conjunction with the 
evaluation.  The examiner is asked to 
review March 21, 1969 and April 1, 1969 
service medical records revealing the 
veteran had an episode of "near 
drowning", and then went to sick bay for 
hyperventilation and an anxiety reaction.  
After interviewing the veteran, reviewing 
the claims folder, and any diagnostic 
testing, the VA psychiatrist is asked to 
do the following:  Diagnose any current 
psychiatric disorder.  If the veteran 
currently has a psychiatric disorder/s, 
the VA psychiatrist is asked to answer 
the following questions:  Is it at least 
as likely as not that any current 
psychiatric disorder began in service?  
If PTSD is diagnosed, is it related to a 
verified in-service stressor?  If so, is 
the stressor sufficient to support the 
diagnosis of PTSD?


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




